Case 2:18-cr-00162-AWA-DEM Document 10 Filed 11/02/18 Page 1 of 3 PageID# 28

                                                                                       f-; - 2 2018

                         IN THE UNITED STATES DISTRICT COURT                      CLERK U.y. Uift iniv/l oOUl.l
                                                                                          NORrOLK, VA


                        FOR THE EASTERN DISTRICT OF VIRGINIA


                                      NORFOLK DIVISION

UNITED STATES OF AMERICA
                                                      CRIMINAL N0.2:18cr
               V.



NAKAIKOYENHAN,

                Defendant.


                                    STATEMENT OF FACTS


       Tl\e parties stipulate that the allegations in the criminal information are true and correct,

and that if this case were to proceed to trial, the evidence presented by the United States would

establish the following facts beyond a reasonable doubt:

       1. Church Point Manor, LLC ("Church Point Manor) was a business located in Virginia

Beach that operatedin and the activities of which affected interstate commerce. It operated a

bed and breakfast, including a restaurant named The Cellars.

       2. At all material times, the defendant was employedby Church Point Manor to provide

bookkeeping, accounting and payroll services.

       3. At the defendant's request, the owner of Church Point Manor provided the defendant

with signed checks written on the bank account of the business, with the name of the payee left

blank. These blank checks were to be used by the defendant for the solepurpose of payingthe

legitimate business expenses of Church Point Manor.

       4. Between approximately February 2014 and September 2017, the defendant forged

approximately 304 checks of Church Point Manor, totaling $323,445.00, by making false

additions thereto. Without the knowledge or authority of the owner of Church Point Manor, the




                                                                                            ^4^ /
Case 2:18-cr-00162-AWA-DEM Document 10 Filed 11/02/18 Page 2 of 3 PageID# 29



defendant wrote in the names of payees unrelated to any legitimate business expenses, including

the names of an acquaintance and businesses that die defendant owned or co-owned. These

checks were subsequently negotiated and used for unauthorized purposes, including the personal

benefit of the defendant. Among other things, the defendant used the money to make car loan

payments, rent payments, the purchase a wedding ring and wedding supplies, and to travel to

various destinations, including Nigeria.

       5. In an attempt to conceal her fraudulent conduct, the defendant, on an ongoing basis,

made false entries in the accounting ledger she maintained for Church Point Manor. She would,

for example, change the names of the payees and amounts on the fraudulent checks she had

written as described above in Paragraph 4, in order to make it appear that they were payments for

legitimate business expenses.

                                           Relevant Conduct


       6. Between approximately April 2017 and September 2017, the defendant, without the

knowledge or authority of the owner of Church Point Manor, fraudulently transferred by wire,

from the Church Point Manor bank account at Town Point Bank to her own account at Navy

Federal Credit Union, funds totaling approximately $25,605.84.

       7. Between approximately March 2016 and September 2017, the defendant, without the

knowledge or authority of the owner of Church Point Manor, fraudulently transferred by wire,

from the ChurchPoint Manor bank account at Town Point Bank to her Capital One credit card

account, funds totahng approximately $28,049.00,
Case 2:18-cr-00162-AWA-DEM Document 10 Filed 11/02/18 Page 3 of 3 PageID# 30




                                                G. Zachary Terwilliger
                                                United States Attorney


                                                By:.     J>M h.
                                                    Alan M.'Salsbury
                                                    Assistant United States Atton;ifey
                                                    Virginia State Bar No. 15682
                                                    101 West Main Street, Suite 8000
                                                    Norfolk, Virginia23510
                                                    Tel.- 757-441-6350
                                                    Fax-757-441-6689
                                                    Email - alan.saIsbury@usdoj.gov


         I hereby stipulate that the above Statement of Facts is true and accurate, and that if this

case had proceeded to trial, the United States would have proved the same beyond a reasonable

doubt.



                                                Nakai Koyenhan



         I have reviewed the above Statement of Facts with Nakai Koyenhan and her decision to

stipulate to the accuracy of these facts is an informediand
                                                  )rmediand voluntary one.
                                                                      >


                                                Shawn Cline
                                                Counsel for the defendant




                                                                                                       -9^

                                                                                               0 ^
